--------------------------------------------------------------------------------

 
EXHIBIT 10.1


 
WASHINGTON GROUP INTERNATIONAL, INC.
 
SEVERANCE AGREEMENT
 
THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of September 8, 2006, is
made and entered into by and between Washington Group International, Inc., a
Delaware corporation (the “Company”), and Stephen G. Hanks (the “Executive”).
 
RECITALS:
 
1.    The Executive is the Chief Executive Officer of the Company or one or more
of its Subsidiaries (as defined below) and has made and is expected to continue
to make major contributions to the short- and long-term profitability, growth
and financial strength of the Company;
 
2.    The Company recognizes that the possibility of a Change in Control (as
defined below) exists and that such possibility, and the uncertainty it may
create among management, may result in the distraction or departure of
management personnel, to the detriment of the Company and its stockholders;
 
3.    The Company desires to assure itself of both present and future continuity
of management and desires to establish certain minimum severance benefits for
certain of its senior executives, including the Executive, applicable in the
event of a Change in Control;
 
4.    The Company wishes to ensure that its senior executives are not unduly
distracted by the circumstances attendant to the possibility of a Change in
Control and to encourage the continued attention and dedication of such
executives, including the Executive, to their assigned duties with the Company;
and
 
5.    The Company desires to provide additional inducement for the Executive to
continue to remain in the employ of the Company.
 
NOW, THEREFORE, the Company and the Executive agree as follows:
 
1.  Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
 
(a)  “Base Pay” means the Executive’s annual base salary rate as in effect from
time to time.
 
(b)  “Board” means the Board of Directors of the Company.
 
(c)  “Cause” means that, prior to any termination pursuant to Section 3(b), the
Executive shall have
 
A-1

--------------------------------------------------------------------------------


 
EXHIBIT 10.1


 
(i)  been convicted of a criminal violation involving, in each case, fraud,
embezzlement or theft in connection with the Executive’s duties or in the course
of the Executive’s employment with the Company or any Subsidiary;
 
(ii)  committed intentional wrongful damage to property of the Company or any
Subsidiary; or
 
(iii)  committed intentional wrongful disclosure of secret processes or
confidential information of the Company or any Subsidiary;
 
and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Agreement, no act or failure to act on the part of
the Executive will be deemed “intentional” if it was due primarily to an error
in judgment or negligence, but will be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive will not be deemed to have
been terminated for “Cause” hereunder unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the Board then in office
(excluding the Executive if the Executive is then a member of the Board) at a
meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, the Executive had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in reasonable detail. Nothing
herein will limit the right of the Executive or the Executive’s beneficiaries to
contest the validity or propriety of any such determination.
 
(d)  “Change in Control” means the occurrence during the Term of any of the
following events:
 
(i)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either: (A) the then outstanding Common Shares or (B) the
Voting Shares; provided, however, that the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company;
(2) any acquisition by the Company; (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary; or (4) any acquisition by any Person pursuant to a transaction that
complies with clauses (A), (B) and (C) of Section 1(d)(iii) below; or
 
A-2

--------------------------------------------------------------------------------




EXHIBIT 10.1


 
(ii)  Individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”) cease for any reason (other than death or disability) to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual was a member of the
Incumbent Board, but excluding for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Exchange Act) with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
(iii)  Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Common Shares and Voting Shares
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to such Business
Combination, of the Common Shares and Voting Shares, as the case may be, (B) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination,
or the combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement, or
the action of the Board providing for such Business Combination; or
 
(iv)  Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
(e)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(f)  “Common Shares” means shares of common stock, par value $.01 per share, of
the Company.
 
A-3

--------------------------------------------------------------------------------



EXHIBIT 10.1


 
(g)  “Employee Benefits” means the benefits and service credit for benefits as
provided under any and all employee retirement income and welfare benefit
policies, plans, programs or arrangements in which the Executive is entitled to
participate, including without limitation any stock option, performance share,
performance unit, stock purchase, stock appreciation, savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, deferred compensation, incentive compensation, group or other life,
health, medical/hospital or other insurance (whether funded by actual insurance
or self-insured by the Company or a Subsidiary), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or a Subsidiary, providing benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder immediately prior to a
Change in Control.
 
(h)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(i)  “Good Reason” means the occurrence of one or more of the following events:
 
(i)  Failure to elect or reelect or otherwise to maintain the Executive in the
office or the position, or a substantially equivalent or better office or
position, of or with the Company and/or a Subsidiary (or any successor thereto
by operation of law or otherwise), as the case may be, which the Executive held
immediately prior to a Change in Control, or the removal of the Executive as a
Director of the Company and/or a Subsidiary (or any successor thereto) if the
Executive shall have been a Director of the Company and/or a Subsidiary
immediately prior to the Change in Control;
 
(ii)  Failure of the Company to remedy any of the following within 10 calendar
days after receipt by the Company of written notice thereof from the Executive:
(A) A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any Subsidiary which the Executive held immediately prior to the
Change in Control, (B) a reduction in the Executive’s Base Pay received from the
Company and any Subsidiary, (C) a reduction in the Executive’s Incentive Pay
opportunity as compared with the Incentive Pay opportunity most recently paid
prior to the Change in Control, or (D) the termination or denial of the
Executive’s rights to Employee Benefits or a reduction in the scope or value
thereof;
 
(iii)  The liquidation, dissolution, merger, consolidation or reorganization of
the Company or the transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of the Company
under this Agreement pursuant to Section 11(a);
 
(iv)  The Company requires the Executive to have the Executive’s principal
location of work changed to any location that is in excess of 50 miles from the
location thereof immediately prior to the Change in Control, or requires the
Executive to travel away from the Executive’s office in the course of
discharging the Executive’s responsibilities or duties hereunder at least 20%
more (in terms of aggregate days in any calendar year or in any calendar quarter
when annualized for purposes of comparison to any prior year) than was required
of the Executive in any of the three full years immediately prior to the Change
in Control without, in either case, the Executive’s prior written consent; or
 

A-4

--------------------------------------------------------------------------------



EXHIBIT 10.1


 
(v)  Without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto which is not
remedied by the Company within 10 calendar days after receipt by the Company of
written notice from the Executive of such breach.
 
(j)  “Incentive Pay” means an annual bonus, incentive or other payment of
compensation, in addition to Base Pay, made or to be made in regard to services
rendered in any year pursuant to any bonus, incentive, profit-sharing,
performance, discretionary pay or similar agreement, policy, plan, program or
arrangement (whether or not funded) of the Company or a Subsidiary, or any
successor thereto. “Incentive Pay” does not include any stock option, stock
appreciation, stock purchase, restricted stock, private equity, long-term
incentive or similar plan, program, arrangement or grant, whether or not
provided under a plan, program or arrangement described in the preceding
sentence.
 
(k)  “Severance Period” means the period of time commencing on the date of the
first occurrence of a Change in Control and continuing until the earlier of
(i) the second anniversary of the occurrence of the Change in Control, or
(ii) the Executive’s death; provided, however, that commencing on each
anniversary of the Change in Control, the Severance Period will automatically be
extended for an additional year unless, not later than 90 calendar days prior to
such anniversary date, either the Company or the Executive shall have given
written notice to the other that the Severance Period is not to be so extended.
 
(l)  “Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding Voting Stock.
 
(m)  “Term” means the period commencing as of the date hereof and expiring on
the close of business on December 31, 2008; provided, however, that
(i) commencing on January 1, 2008 and each January 1 thereafter, the term of
this Agreement will automatically be extended for an additional year unless, not
later than September 30 of the immediately preceding year, the Company or the
Executive shall have given notice that it or the Executive, as the case may be,
does not wish to have the Term extended; (ii) if a Change in Control occurs
during the Term, the Term will expire on the last day of the Severance Period;
and (iii) subject to Section 3(c), if, prior to a Change in Control, the
Executive ceases for any reason to be an officer of the Company and any
Subsidiary, thereupon without further action the Term shall be deemed to have
expired and this Agreement will immediately terminate and be of no further
effect. For purposes of this Section 1(m), the Executive shall not be deemed to
have ceased to be an employee of the Company and any Subsidiary by reason of the
transfer of the Executive’s employment between the Company and any Subsidiary,
or among any Subsidiaries.
 
(n)  “Termination Date” means the date on which the Executive’s employment is
terminated (the effective date of which will be the date of termination, or such
other date that may be specified by the Executive if the termination is pursuant
to Section 3(b)).
 

A-5

--------------------------------------------------------------------------------



EXHIBIT 10.1


 
(o)  “Voting Shares” means at any time, the then-outstanding securities entitled
to vote generally in the election of directors of the Company.
 
2.  Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, except as provided in Section 3(c), this Agreement will not be
operative unless and until a Change in Control occurs. Upon the occurrence of a
Change in Control at any time during the Term, without further action, this
Agreement will become immediately operative.
 
3.  Termination Following a Change in Control. (a) In the event of the
occurrence of a Change in Control, the Executive’s employment may be terminated
by the Company or a Subsidiary during the Severance Period (or pursuant to
Section 3(c)) and the Executive will be entitled to the benefits provided by
Section 4 unless such termination is the result of the occurrence of one or more
of the following events:
 
(i)  The Executive’s death;
 
(ii)  If the Executive becomes permanently disabled within the meaning of, and
begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, the Executive immediately prior
to the Change in Control; or
 
(iii)  Cause.
 
If, during the Severance Period, the Executive’s employment is terminated by the
Company or any Subsidiary other than pursuant to Section 3(a)(i), 3(a)(ii) or
3(a)(iii), the Executive will be entitled to the benefits provided by Section 4.
 
(b)  In the event of the occurrence of a Change in Control, the Executive may
terminate employment with the Company and any Subsidiary during the Severance
Period for Good Reason with the right to severance compensation as provided in
Section 4 regardless of whether any other reason, other than Cause, for such
termination exists or has occurred, including without limitation other
employment.
 
(c)  Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and not more than 180 days prior to the date on which the Change
in Control occurs, the Executive’s employment with the Company is terminated by
the Company, such termination of employment will be deemed to be a termination
of employment after a Change in Control for purposes of this Agreement if the
Executive has reasonably demonstrated that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control, or (ii) otherwise arose in connection
with or in anticipation of a Change in Control.
 

A-6

--------------------------------------------------------------------------------



EXHIBIT 10.1


 
(d)  A termination of employment pursuant to Section 3(a), 3(b) or 3(c) will not
affect any rights that the Executive may have pursuant to any agreement, policy,
plan, program or arrangement of the Company or Subsidiary providing Employee
Benefits, which rights will be governed by the terms thereof, except for any
rights to severance compensation or benefits to which the Executive may be
entitled upon termination of employment pursuant to any employment or severance
agreement or employee plan (“Other Arrangements”), which rights will be deemed
to have been satisfied to the extent and only to the extent comparable benefits
are provided under this Agreement. This Section 3(d) is intended to avoid
duplication of payments and benefits under this Agreement and under the Other
Arrangements and this Section should be interpreted as being intended to insure
that, in circumstances in which the Executive is entitled to severance and other
benefits under Section 4 of this Agreement and under the Other Arrangements, the
total severance amounts and value of benefits received by the Executive will be
equal to the amounts and benefits provided under the agreement or arrangement
that provides for the greatest amounts and benefits, but the Executive shall not
be entitled to duplication of such amounts and benefits.
 
4.  Severance Compensation. (a) If, following the occurrence of a Change in
Control, the Company or Subsidiary terminates the Executive’s employment during
the Severance Period other than pursuant to Section 3(a)(i), 3(a)(ii) or
3(a)(iii), or if the Executive terminates the Executive’s employment pursuant to
Section 3(b), provided that the Executive executes a release substantially in
the form attached hereto as Annex A, the Company will:
 
(i)  pay to the Executive, within five business days after the expiration of any
revocation period relating to the release described above, a lump sum payment in
an amount equal to two (2) times the sum of (A) Base Pay (at the highest rate in
effect for any period within three years prior to the Termination Date), plus
(B) annual bonus (in an amount equal to target annual bonus for the year in
which the Termination Date occurs); and
 
(ii)  for a period of eighteen (18) months following the Termination Date (the
“Continuation Period”), arrange to provide the Executive, at no cost to the
Executive, with (A) medical and dental benefits substantially similar to those
that the Executive was receiving or entitled to receive immediately prior to the
Termination Date (or, if greater, immediately prior to the reduction,
termination, or denial described in Section 1(i)(ii)) or (B) coverage for
medical and dental benefits under the retiree medical program of the Company if
the Executive is eligible for such coverage on the Termination Date. The
Continuation Period shall be considered to be the period during which the
Executive shall be eligible for continuation coverage under Section 4980B of the
Code, and the Company shall reimburse the Executive for the amount of the
premiums for such continuation coverage; provided, however that without
otherwise limiting the purposes or effect of Section 6, the benefits otherwise
receivable by the Executive pursuant to this Section 4(a)(ii) will be reduced to
the extent comparable welfare benefits are actually received by the Executive
from another employer during the Continuation Period following the Executive’s
Termination Date, and any such benefits actually received by the Executive shall
be reported by the Executive to the Company. If any benefit described in this
Section 4(a)(ii) is subject to income or employment tax, the Company will pay to
the Executive, at the earliest time permitted under Section 409A of the Code, an
additional amount such that after payment by the Executive or the Executive’s
dependents or beneficiaries, as the case may be, of all income and employment
taxes imposed on such additional payment, the recipient retains an amount equal
to the income and employment taxes imposed on such benefit. Notwithstanding the
foregoing, if the Company determines that there is a substantial risk that the
provision of benefits under this Section 4(a)(ii) will result in adverse tax
consequences to the Executive under Section 409A of the Code, the Company will
use its reasonable best efforts to make other arrangements to provide a
substantially similar benefit to the Executive that does not have such adverse
tax consequences, including, without limitation, making a lump sum payment at
the earliest time permitted under Section 409A of the Code, in an amount equal
to the Company’s reasonable determination of the present value of any such
benefits that, if provided, would result in adverse tax consequences to the
Executive and/or providing such benefit through insurance coverage on the
Executive’s behalf; and
 

A-7

--------------------------------------------------------------------------------



EXHIBIT 10.1


 
(iii)  pay to the Executive, within five business days after the expiration of
any revocation period relating to the release described above, a lump sum
payment in an amount equal to $50,000 in lieu of providing financial counseling
benefits to the Executive during the Continuation Period.
 
(b)  Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the “prime
rate” as set forth from time to time during the relevant period in The Wall
Street Journal“Money Rates” column. Such interest will be payable as it accrues
on demand. Any change in such prime rate will be effective on and as of the date
of such change.
 
(c)  Unless otherwise expressly provided by the applicable plan, program or
agreement, after the occurrence of a Change in Control, the Company will pay in
cash to the Executive a lump sum amount equal to the sum of (i) any unpaid
incentive compensation that has been earned, accrued, allocated or awarded to
the Executive for any performance period ending prior to the Change in Control
(regardless of whether payment of such compensation is contingent on the
continuing performance of services by the Executive), plus (ii) the value of any
incentive-based annual cash bonus payable pursuant to any performance period
that is outstanding on the date of the Change in Control. Such payment will be
made at the earlier of (x) the date prescribed for payment pursuant to the
applicable plan, program or agreement, and (y) within five business days after
the Change in Control. In the case of clauses (i) and (ii), any applicable
vesting requirements will be disregarded. In the case of clause (ii), the amount
will be calculated at the greater of (1) the plan target or payout rate and (2)
the amount determined based on the Company’s actual results relative to the
applicable performance criteria as if the performance period had ended on the
date of the Change in Control, which amount will be prorated on the basis of the
number of days of the Executive’s participation during the applicable
performance period to which the incentive pay related divided by the aggregate
number of days in such performance period, taking into account service rendered
through the payment date.
 
(d)  Notwithstanding anything to the contrary contained in this Section 4, if
any payment to the Executive, the payment date of which is determined by
reference to the Executive’s termination of employment, would constitute a
“deferral of compensation” under Section 409A of the Code and the Executive is a
“specified employee” (as such phrase is defined in Section 409A of the Code),
the Executive (or the Executive’s beneficiary) will receive payment of the
amounts described in this Section 4 upon the earlier of (i) six (6) months
following the Executive’s “separation from service” with the Company (as such
phrase is defined in Section 409A of the Code) or (ii) the Executive’s death.
 

A-8

--------------------------------------------------------------------------------



EXHIBIT 10.1


 
5.  Golden Parachute Excise Tax - Modified Cap. Notwithstanding any provision of
this Agreement to the contrary, if any amount or benefit to be paid or provided
under this Agreement or any other agreement, contract or arrangement would be an
“Excess Parachute Payment,” within the meaning of Section 280G of the Code, or
any successor provision thereto, but for the application of this sentence, then
the payments and benefits to be paid or provided under this Agreement will be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that the foregoing reduction shall
be made only if and to the extent that such reduction would result in an
increase in the aggregate payments and benefits to be provided, determined on an
after-tax basis (taking into account the excise tax imposed pursuant to Section
4999 of the Code, or any successor provision thereto, any tax imposed by any
comparable provision of state law, and any applicable federal, state and local
income taxes). Whether requested by the Executive or the Company, the
determination of whether any reduction in such payments or benefits to be
provided under this Agreement or otherwise is required pursuant to the preceding
sentence will be made at the expense of the Company by the Company’s independent
accountants or benefits consultant. The fact that the Executive’s right to
payments or benefits may be reduced by reason of the limitations contained in
this Section 5 will not of itself limit or otherwise affect any other rights of
the Executive other than pursuant to this Agreement. In the event that any
payment or benefit intended to be provided under this Agreement or otherwise is
required to be reduced pursuant to this Section 5, the Executive will be
entitled to designate the payments and/or benefits to be so reduced in order to
give effect to this Section 5. The Company will provide the Executive with all
information reasonably requested by the Executive to permit the Executive to
make such designation. In the event that the Executive fails to make such
designation within 10 business days of the Termination Date, the Company may
effect such reduction in any manner it deems appropriate.
 
6.  No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Termination Date. Accordingly, the payment of the
severance compensation by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise.
 

A-9

--------------------------------------------------------------------------------



EXHIBIT 10.1


 
7.  Legal Fees and Expenses. (a) It is the intent of the Company that the
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of the Executive’s
rights in connection with any dispute arising under this Agreement because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to the Executive hereunder. Accordingly, if it should appear to
the Executive that the Company has failed to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any proceeding designed to deny, or to recover from, the Executive
the benefits provided or intended to be provided to the Executive hereunder, the
Company irrevocably authorizes the Executive from time to time to retain counsel
of the Executive’s choice, at the expense of the Company as hereafter provided,
to advise and represent the Executive in connection with any such dispute or
proceeding. Notwithstanding any existing or prior attorney-client relationship
between the Company and such counsel, the Company irrevocably consents to the
Executive’s entering into an attorney-client relationship with such counsel, and
in that connection the Company and the Executive agree that a confidential
relationship will exist between the Executive and such counsel. Without respect
to whether the Executive prevails, in whole or in part, in connection with any
of the foregoing, the Company will pay and be solely financially responsible for
any and all attorneys’ and related fees and expenses incurred by the Executive
in connection with any of the foregoing. Such payments will be made within five
business days after delivery of the Executive’s written requests for payment,
accompanied by such evidence of fees and expenses incurred as the Company may
reasonably require. Notwithstanding the foregoing, the Company’s obligation to
pay to the Executive the legal fees and expenses under this Section 7(a) is not
intended to include any fees and expenses incurred in connection with the
initial review of this Agreement or any related agreement by the Executive or
the Executive’s counsel or advisers.
 
(b)  Without limiting the obligations of the Company pursuant to Section 7(a),
in the event a Change in Control occurs, the performance of the Company’s
obligations under Section 4 and this Section 7 will be secured by amounts
deposited or to be deposited in trust pursuant to certain trust agreements to
which the Company will be a party providing that the benefits to be paid
pursuant to Section 4 and the fees and expenses of counsel selected from time to
time by the Executive pursuant to Section 7(a) will be paid, or reimbursed to
the Executive if paid by the Executive, either in accordance with the terms of
such trust agreements, or, if not so provided, on a regular, periodic basis upon
presentation by the Executive to the trustee of a statement or statements
prepared by such counsel in accordance with its customary practices. Any failure
by the Company to satisfy any of its obligations under this Section 7(b) will
not limit the rights of the Executive hereunder. Subject to the foregoing, the
Executive will have the status of a general unsecured creditor of the Company
and will have no right to, or security interest in, any assets of the Company or
any Subsidiary.
 
8.  Competitive Activity; Confidentiality; Nonsolicitation.
 
(a)  Acknowledgements and Agreements. The Executive hereby acknowledges and
agrees that in the performance of the Executive’s duties to the Company during
the Term, the Executive will be brought into frequent contact, either in person,
by telephone or through the mails, with existing and potential customers of the
Company throughout the United States. The Executive also agrees that trade
secrets and confidential information of the Company, more fully described in
Section 8(j) of this Agreement, gained by the Executive during the Executive’s
association with the Company, have been developed by the Company through
substantial expenditures of time, effort and money and constitute valuable and
unique property of the Company. The Executive further understands and agrees
that the foregoing makes it necessary for the protection of the Company’s
business that the Executive not compete with the Company during the Executive’s
employment and not compete with the Company for a reasonable period thereafter,
as further provided in the following subsections.
 

A-10

--------------------------------------------------------------------------------



EXHIBIT 10.1


 
(b)  Covenants During the Employment. During the Term and prior to the
Termination Date, the Executive will not compete with the Company anywhere
within the United States. In accordance with this restriction, but without
limiting its terms, during the Executive’s employment, the Executive will not:
 
(i)  enter into or engage in any business which competes with the Company’s
business;
 
(ii)  solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business that competes
with, the Company’s business;
 
(iii)  divert, entice or otherwise take away any customers, business, patronage
or orders of the Company or attempt to do so; or
 
(iv)  promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s business.
 
(c)  Covenants Following Termination. If, during the Severance Period, the
Executive’s employment is terminated entitling the Executive to payments and
benefits under Section 4 of this Agreement, for a period of 12 months following
such termination of the Executive’s employment, the Executive will not:
 
(i)  enter into or engage in any business which competes with the Company’s
business within the Restricted Territory (as defined in Section 8(g));
 
(ii)  solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business, wherever
located, that competes with, the Company’s business within the Restricted
Territory;
 
(iii)  divert, entice or otherwise take away any customers, business, patronage
or orders of the Company within the Restricted Territory, or attempt to do so;
or
 
(iv)  promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s business within the Restricted Territory.
 
(d)  Indirect Competition. For the purposes of Sections 8(b) and 8(c),
inclusive, but without limitation thereof, the Executive will be in violation
thereof if the Executive engages in any or all of the activities set forth
therein directly as an individual on the Executive’s own account, or indirectly
as a partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of any firm, association, partnership, corporation or other
entity, or as a stockholder of any corporation in which the Executive or the
Executive’s spouse, child or parent owns, directly or indirectly, individually
or in the aggregate, more than five percent (5%) of the outstanding stock.
 

A-11

--------------------------------------------------------------------------------



EXHIBIT 10.1


 
(e)  The Company. For the purposes of this Section 8, the Company shall also
include any and all direct and indirect subsidiary, parent, affiliated, or
related companies of the Company.
 
(f)  The Company’s Business. For the purposes of Sections 8(b), 8(c), 8(k) and
8(l), the “Company’s business” is defined to be the provision of integrated
engineering, construction, and management solutions as further described in any
and all manufacturing, marketing and sales manuals and materials and/or websites
of the Company as the same may be altered, amended, supplemented or otherwise
changed from time to time, or of any other products or services substantially
similar to or readily suitable for any such described products and services.
 
(g)  Restricted Territory. For the purposes of Section 8(c), the Restricted
Territory shall be defined as and limited to:
 
(i)  North America;
 
(ii)  the geographic area(s) within a one hundred (100) mile radius of any and
all Company location(s) in, to, or for which the Executive worked, to which the
Executive was assigned or had any responsibility (either direct or supervisory)
at the time of termination of the Executive’s employment and at any time during
the two (2) year period prior to such termination; and
 
(iii)  all of the specific customer accounts, whether within or outside of the
geographic area described in (i) above, with which the Executive had any contact
or for which the Executive had any responsibility (either direct or supervisory)
at the time of termination of the Executive’s employment and at any time during
the two (2) year period prior to such termination.
 
(h)  Extension. If it shall be judicially determined that the Executive has
violated any of the Executive’s obligations under Section 8(c), then the period
applicable to each obligation that the Executive shall have been determined to
have violated shall automatically be extended by a period of time equal in
length to the period during which such violation(s) occurred.
 
(i)  Non-Solicitation. The Executive will not directly or indirectly at any time
solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company to terminate their
employment, representation or other association with the Company.
 
A-12

--------------------------------------------------------------------------------



EXHIBIT 10.1
 
 
(j)  Further Covenants.

 
(i)  The Executive will keep in strict confidence, and will not, directly or
indirectly, at any time during or after the Executive’s employment with the
Company, disclose, furnish, disseminate, make available or, except in the course
of performing the Executive’s duties of employment, use any trade secrets or
confidential business and technical information of the Company or its customers
or vendors, regardless of when or how the Executive may have acquired such
information. Such confidential information shall include, without limitation,
the Company’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information. The Executive
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
the Executive’s mind or memory and whether compiled by the Company, and/or the
Executive, derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the Company to
maintain the secrecy of such information, that such information is the sole
property of the Company and that any retention and use of such information by
the Executive during the Executive’s employment with the Company (except in the
course of performing the Executive’s duties and obligations to the Company) or
after the termination of the Executive’s employment shall constitute a
misappropriation of the Company’s trade secrets.
 
(ii)  The Executive agrees that upon termination of the Executive’s employment
with the Company, for any reason, the Executive shall return to the Company, in
good condition, all property of the Company, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 8(j)(i) of this Agreement. In the event that such items are not so
returned, the Company will have the right to charge the Executive for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
searching for, taking, removing and/or recovering such property.
 
(k)  Discoveries and Inventions; Work Made for Hire.
 
(i)  The Executive hereby assigns and agrees to assign to the Company, its
successors, assigns or nominees, all of the Executive’s rights to any
discoveries, inventions and improvements, whether patentable or not, made,
conceived or suggested, either solely or jointly with others, by the Executive
while in the Company’s employ, whether in the course of the Executive’s
employment with the use of the Company’s time, material or facilities or that is
in any way within or related to the existing or contemplated scope of the
Company’s business. Any discovery, invention or improvement relating to any
subject matter with which the Company was concerned during the Executive’s
employment and made, conceived or suggested by the Executive, either solely or
jointly with others, within one (1) year following termination of the
Executive’s employment under this Agreement or any successor agreements shall be
irrebuttably presumed to have been so made, conceived or suggested in the course
of such employment with the use of the Company’s time, materials or facilities.
The Executive will promptly disclose to the Company, in writing, each such
discovery, invention and improvement. Upon request by the Company with respect
to any such discoveries, inventions or improvements, the Executive will assist
the Company, and/or any designee of the Company, in preparing, filing,
prosecuting, obtaining, enforcing and/or defending any patent, copyright or
other intellectual property applications or grant of rights issuing therefrom
(collectively, “IP Rights”) in any country(ies) in the world. Upon request by
the Company, the Executive will execute and deliver to the Company, at any time
during or after the Executive’s employment, all appropriate documents and do all
things which may be necessary or advisable, in the Company’s sole reasonable
judgment, to prepare, file, prosecute, obtain, enforce and/or defend such IP
Rights and to evidence the assignment to the Company of the Executive’s entire
right, title and interest in and to same, when so requested, at the expense of
the Company, but without further or additional consideration. Furthermore, if
for any reason the Company is unable to obtain the Executive’s execution of any
paper(s) necessary or helpful to prepare, file, prosecute, obtain, enforce
and/or defend such IP Rights, the Executive hereby conveys to the Company his
power of attorney only for the purpose of executing any such paper(s) for such
purpose.
 
A-13

--------------------------------------------------------------------------------



EXHIBIT 10.1


 
(ii)  The Executive acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by the Executive during the Executive’s
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize the Company as the copyright owner, will
contain all proper copyright notices, e.g., “(creation date) Washington Group
International, Inc., All Rights Reserved,” and will be in condition to be
registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.
 
(l)  Communication of Contents of Agreement. During the Executive’s employment
and for 12 months thereafter, the Executive will communicate the contents of
Section 8 of this Agreement to any person, firm, association, partnership,
corporation or other entity which the Executive intends to be employed by,
associated with, or represent and which is engaged in a business that is
competitive to the Company’s business.
 
(m)  Relief. The Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of the Executive’s obligations under
this Agreement would be inadequate. The Executive therefore agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity, temporary and permanent injunctive relief may be granted in any
proceeding which may be brought to enforce any provision contained in Sections
8(b), 8(c), 8(i), 8(j), 8(k) and 8(l) of this Agreement, without the necessity
of proof of actual damage.
 
(n)  Reasonableness. The Executive acknowledges that the Executive’s obligations
under this Section 8 are reasonable in the context of the nature of the
Company’s business and the competitive injuries likely to be sustained by the
Company if the Executive was to violate such obligations. The Executive further
acknowledges that this Agreement is made in consideration of, and is adequately
supported by the agreement of the Company to perform its obligations under this
Agreement and by other consideration, which the Executive acknowledges
constitutes good, valuable and sufficient consideration.
 

A-14

--------------------------------------------------------------------------------



EXHIBIT 10.1


 
(o)  Consideration. In consideration of the Executive’s agreements contained in
this Section 8, the Company will pay to the Executive, at the time of payment of
the amounts set forth in Section 4(a)(i), an additional lump sum payment in an
amount equal to one (1) times the sum of (A) Base Pay (at the highest rate in
effect for any period within three years prior to the Termination Date), plus
(B) annual bonus (in an amount equal to target annual bonus for the year in
which the Termination Date occurs).
 
9.  Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control.
 
10.  Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
 
11.  Successors and Binding Agreement. (a) The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, by agreement in form and substance reasonably
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement will
be binding upon and inure to the benefit of the Company and any successor to the
Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor will thereafter be deemed the “Company” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.
 
(b)  This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
 
(c)  This Agreement is personal in nature and neither of the parties hereto
will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 11(a) and 11(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 11(c), the Company will have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.
 
12.  Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Executive at the Executive’s principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.
 
A-15

--------------------------------------------------------------------------------



EXHIBIT 10.1


 
13.  Governing Law. The validity, interpretation, construction and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware and federal law, without giving effect
to the principles of conflict of laws of such State, except as expressly
provided herein.
 
14.  Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid or otherwise
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid or otherwise unenforceable will be reformed to
the extent (and only to the extent) necessary to make it enforceable or valid.
 
15.  Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. The headings
used in this Agreement are intended for convenience or reference only and will
not in any manner amplify, limit, modify or otherwise be used in the
construction or interpretation of any provision of this Agreement. References to
Sections are to Sections of this Agreement. Any reference in this Agreement to a
provision of a statute, rule or regulation will also include any successor
provision thereto.
 
16.  Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under Sections 3(c), 4, 5, 7, 8,
9, 10, 11(b), 16 and 17 will survive any termination or expiration of this
Agreement or the termination of the Executive’s employment following a Change in
Control for any reason whatsoever.
 
17.  Beneficiaries. The Executive will be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following the Executive’s
death, and may change such election, in either case by giving the Company
written notice thereof in accordance with Section 12. In the event of the
Executive’s death or a judicial determination of the Executive’s incompetence,
reference in this Agreement to the “Executive” will be deemed, where
appropriate, to the Executive’s beneficiary, estate or other legal
representative.
 
18.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.
 
A-16

--------------------------------------------------------------------------------



EXHIBIT 10.1


 
19.  Section 409A of the Code. To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance with
Section 409A of the Code. To the extent any provision in this Agreement is or
will be in violation of Section 409A, the Agreement shall be amended in such
manner as the parties may agree such that the Agreement is or remains in
compliance with Section 409A and the intent of the parties is maintained to the
maximum extent possible. In particular, to the extent that the Executive becomes
entitled to a payment or benefit under this Agreement that would constitute a
“deferral of compensation” under Section 409A of the Code and the date that the
payment would be made or benefit provided would subject the Executive to income
inclusion or penalties under Section 409A of the Code, then notwithstanding
anything to the contrary in this Agreement, such payment or benefit will be made
or provided, to the extent necessary to comply with the provisions of Section
409A of the Code, to the Executive on the earlier of (a) the Executive’s
“separation from service” with the Company (determined in accordance with
Section 409A); provided, however, that if the Executive is a “specified
employee” (within the meaning of Section 409A), the Executive’s date of payment
shall be the date that is six months after the date of the Executive’s
separation of service with the Company, or (b) the Executive’s death. Reference
to Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
 
A-17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
 

   WASHINGTON GROUP INTERNATIONAL, INC.




   
/s/ Larry L. Myers
 
By:
   
Larry L. Myers, SVP Human Resources
                     
/s/ Stephen G. Hanks
       
Stephen G. Hanks



 
A-18

--------------------------------------------------------------------------------